Exhibit 10.20

FULGENT GENETICS, INC.

DIRECTOR COMPENSATION PROGRAM

This Director Compensation Program (this “Program”) sets forth the compensation
payable to directors of Fulgent Genetics, Inc., a Delaware corporation
(the “Company”), as consideration for their service as directors of the Company.
This Program does not constitute a legally binding contract or arrangement and
may be changed or rescinded at any time upon the approval of the Company’s Board
of Directors (the “Board”). This Program shall become effective as of the time
that the registration statement on Form S-1 for the Company’s initial public
offering of its common stock is declared effective by the Securities and
Exchange Commission.

A.

Cash Compensation and Reimbursement.

 

1.

Each director of the Company (each, a “Director”) shall receive reimbursement in
cash for his or her reasonable out-of-pocket costs and travel expenses incurred
in connection with attendance at meetings of the Board and the committees of the
Board (the “Committees”) of which such Director is a member, which reimbursement
shall be paid by the Company within thirty (30) days after the Company’s receipt
of a Director’s request for reimbursement and reasonable evidence of such costs
and expenses

 

2.

Each Director that is not an employee of the Company or any of its affiliates
(each, a “Non-Employee Director”) shall receive the following annual cash
retainer fees (collectively, the “Cash Retainer Fees”) based on his or her
service as a Director, Chair of a Committee and/or member of a Committee:

 

 

 

Cash Retainer Fee Amount(1)

Annual Director Cash Retainer Fee:

 

 

 

Each Non-Employee Director

 

$

35,000

 

 

 

 

Annual Committee Chair Cash Retainer Fees:(2)

 

 

 

Audit Committee Chair

 

$

15,000

Compensation Committee Chair

 

$

10,000

Nominating Committee Chair

 

$

6,000

 

 

 

 

Annual Committee Member Cash Retainer Fees:(2)

 

 

 

Audit Committee Member

 

$

7,500

sd-686695 1

--------------------------------------------------------------------------------

Exhibit 10.20

Compensation Committee Member

 

$

5,000

Nominating Committee Member

 

$

3,000

____________

 

(1)

Directors, Committee Chairs and Committee members receive pro-rated amounts of
all applicable Cash Retainer Fees for any partial year of service in any such
position.

 

(2)

Cash Retainer Fees for Committee Chair and Committee member positions are in
addition to the Cash Retainer Fee for service as a Director.

All Cash Retainer Fees earned by a Non-Employee Director for service as a
director during a fiscal year shall be paid by the Company bi-annually, within
thirty (30) days after the end of the second and fourth fiscal quarters of such
fiscal year.

B.

Equity Compensation.

 

1.

Subject to the approval of the administrator under the applicable Plan (as
defined below), on the date of his or her election or appointment as a Director,
each Non-Employee Director except for Dr. Yun Yen shall be granted the following
equity award or awards (such award or awards, the “Initial Award”): (i) a
non-qualified stock option award to acquire up to a number of shares of the
Company’s common stock equal to the applicable Available Amount (as defined
below); (ii) a restricted stock unit award relating to a number of shares of the
Company’s common stock equal to the product obtained by multiplying (a) the
applicable Available Amount, by (b) 0.4; or (iii) a non-qualified stock option
award and a restricted stock unit award to acquire or relating to, as
applicable, a number of shares of the Company’s common stock such that the sum
of (a) the number of shares of the Company’s common stock subject to the
non-qualified stock option award, and (b) the quotient obtained by dividing
(1) the number of shares of the Company’s common stock subject to the restricted
stock unit award, by (2) 0.4, is equal to the applicable Available Amount.

 

2.

Subject to the approval of the administrator under the applicable Plan, on the
date of each Annual Meeting of the Stockholders of the Company, each
Non-Employee Director except for Dr. Yun Yen that is serving as such immediately
prior to and immediately after the applicable Annual Meeting of the Stockholders
shall be granted the following equity award or awards (such award or awards,
the “Annual Award”): (i) a non-qualified stock option award to acquire up to a
number of shares of the Company’s common stock equal to the applicable Available
Amount; (ii) a restricted stock unit award relating to a number of shares of the
Company’s common stock equal to the product obtained by multiplying (a) the
applicable Available Amount, by (b) 0.4; or (iii) a non-qualified stock option
award and a restricted stock unit award to acquire or relating to, as
applicable, a number of shares of the Company’s common stock such that the sum
of (a) the number of shares of the Company’s common stock subject to the
non-qualified stock option award, and (b) the quotient obtained by dividing
(1) the number of shares of the Company’s common stock subject to the restricted
stock unit award, by (2) 0.4, is equal to the applicable Available Amount.

sd-686695 2

--------------------------------------------------------------------------------

Exhibit 10.20

 

3.

In addition to the Initial Award and the Annual Award, directors shall be
eligible to receive such additional equity awards in such amounts and on such
dates and subject to such terms as the Board and/or any appropriate Committees
may approve.

 

4.

For purposes of this Program, the “Available Amount” for all Initial Awards and
Annual Awards shall be as follows:

 

 

Available Amount

Initial Award

 

20,000

Annual Award

 

5,000

 

5.

All Initial Awards and Annual Awards (referred to collectively as the “Awards”)
shall be granted under and subject to the Company’s 2016 Omnibus Incentive Plan
or such other comparable equity incentive plan of the Company that is then in
effect (such applicable plan, the “Plan”) and shall be subject to the following
terms: (i) each Award that is a non-qualified stock option shall expire after 10
years; (ii) each Initial Award shall commence vesting on the date of the
appointment or election of the applicable Non-Employee Director, and each Annual
Award shall commence vesting on the date of the applicable Annual Meeting of
Stockholders of the Company; (iii) each Award shall vest as follows: one-quarter
of the total shares of the Company’s common stock subject to the Award shall
vest one year after the vesting commencement date of the Award and 1/16th of the
total shares of the Company’s common stock subject to the Award shall vest at
the end of every three-month period thereafter, subject to the applicable
Non-Employee Director’s continued service for the Company on each such vesting
date; and (iii) each Award shall be subject to all other terms set forth in the
applicable form of award agreement under the Plan that has been approved by the
Board.

sd-686695 3